Citation Nr: 0125180	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of ribs.

2. Entitlement to service connection for sinus tachycardia.

3. Entitlement to service connection for arthritis of the 
back due to service-connected rib fractures.

4. Entitlement to an increased rating for service-connected 
residuals of left pneumothorax with restrictive lung 
disease, currently evaluated as 10 percent disabling.

5. Entitlement to an increased rating for residuals of 
fractures of the left 4th, 5th, 6th, 7th and 8th ribs, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for arthritis of the ribs, arthritis of the back 
due to rib fractures, chronic obstructive pulmonary disease 
with emphysema and sinus tachycardia as not well grounded 
claims.  The RO confirmed and continued the zero percent 
evaluation for fracture of the left 4th, 5th, 6th, 7th, and 8th 
ribs.  This matter also arises from a rating decision of 
March 2000 which added restrictive lung disease to service-
connected residuals of left pneumothorax and assigned a 10 
percent disability evaluation.  The veteran was notified of 
this by a May 3, 2000 letter.

The veteran had a personal hearing before a decision review 
officer at the RO in October 2000.  At the hearing the 
veteran withdrew the issue of service connection for chronic 
obstructive pulmonary disease with emphysema and also 
submitted this request in writing.  Accordingly, this issue 
is not before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2000).

In July 2001, a representative of the Board corresponded with 
the veteran to advise him that the claims for service 
connection for arthritis of the back due to service-connected 
rib fractures and for an increased rating for service-
connected residuals of left pneumothorax with restrictive 
lung disease may be subject to dismissal for lack of a timely 
filed substantive appeal.  The veteran was given 60 days 
within which to present additional argument and evidence 
showing that it was filed on time, and to request a hearing 
on that question.  Although a letter with additional evidence 
was received from the veteran on September 6, 2001, it was 
not probative as to the question of timeliness of the filing 
of a substantive appeal.  

During the pending appeal, the veteran was granted a 10 
percent disability evaluation for service-connected fractures 
of left ribs 4th through 8th effective from August 1966.  
However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 
1 Vet. App. 160 (1991).  Consequently, the issue of an 
increased evaluation remains in appellate status.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.  

2.  In an August 1997 rating decision, the RO denied 
entitlement to service connection for arthritis of the back 
due to service-connected residuals of fractures of the left 
4th through 8th ribs .

3.  The RO notified the veteran of the August 1997 rating 
decision by a letter dated August 15, 1997.

4.  After receipt of a notice of disagreement with this 
issue, the RO issued a statement of the case on April 25, 
2000.  

5.  The veteran did not file a substantive appeal as to the 
issue of entitlement to service connection for arthritis of 
the back due to service-connected residuals of fractures of 
the left 4th through 8th ribs until October 24, 2000, when his 
personal hearing testimony was accepted in lieu of a written 
substantive appeal.  This was more than one year after notice 
of the rating decision on appeal and more than 60 days after 
a statement of the case was provided.

6.  In a March 2000 rating decision, the RO added restrictive 
lung disease to the service-connected residuals of left 
pneumothorax, assigned a 10 percent evaluation effective from 
August 1996, and notified the veteran by letter of May 3, 
2000.  

7.  The veteran initiated an appeal at his personal hearing 
in October 2000, and a supplemental statement of the case was 
mailed on November 20, 2000.  

8.  The veteran did not file a substantive appeal as to the 
issue of an increased rating for residuals of left 
pneumothorax with restrictive lung disease within one year 
after notice of the rating decision on appeal or until more 
than 60 days after a statement of the case was provided.

9.  There is no competent evidence that the veteran has ever 
had arthritis of the service-connected fractured ribs. 

10.  There is no objective clinical evidence of a current 
disability claimed as sinus tachycardia.

11.  The veteran's fractured 4th through 8th left ribs are 
well healed on X-ray with no residual deformities.  The 
veteran has subjective complaints of chronic pain. 



CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to service connection for arthritis 
of the back due to service-connected residuals of fractures 
of left 4th through 8th ribs and for an increased evaluation 
for service-connected residuals of left pneumothorax with 
restrictive lung disease.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001).

2.  The veteran does not have claimed arthritis of fractured 
left 4th through 8th ribs that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The veteran does not have a current disability claimed as 
sinus tachycardia that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  The criteria for a rating greater than 10 percent for 
residuals of fractures of the 4th through 8th left ribs are 
not met.  38 U.S.C.A. §§  1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.20, 4.40, 4.45, Part 
4, § 4.71a, Diagnostic Code 5299-5297 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 
20.200 (2000).  A substantive appeal consists of a properly 
completed Department of Veterans Affairs (VA) Form 9 "Appeal 
to the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2001).  A substantive appeal must contain assertions 
concerning errors of law or fact in the decision concerning 
the issues being appealed.  It must be filed within 60 days 
of the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2001).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (2001).

The veteran filed a notice of disagreement with an August 
1997 rating decision, which, in part, denied entitlement to 
service connection for arthritis of the back due to service-
connected residuals of fractures the 4th through 8th  left 
ribs.  In April 2000, the RO provided him with a statement of 
the case that addressed this issue.  Thereafter, the veteran 
filed a VA Form 9 in which he made no mention of the issue of 
service connection for arthritis of the back due to the 
service-connected rib fractures.  No appeal was received on 
this matter until October 24, 2000, when the veteran's 
testimony at a personal hearing was accepted in lieu of a 
written substantive appeal.  

The RO notified the veteran of its decision regarding the 
issue of an increased rating for service-connected residuals 
of left pneumothorax with restrictive lung disease on May 3, 
2000.  The veteran initiated an appeal on this issue at his 
personal hearing in October 2000.  A supplemental statement 
of the case was mailed on November 3, 2000.  The record does 
not show that the veteran filed a Form 9 or equivalent letter 
or requested an extension of time to file his substantive 
appeal.  VA did not receive any document from the veteran's 
representative addressing this issue until June 5, 2001, 
which was more than one year after notice of the rating 
decision on appeal and more than 60 days after the veteran 
was provided the supplemental statement of the case. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is proper for the Board to dismiss 
the appeal of a veteran who does not file a timely 
substantive appeal and who does not request, prior to the 
expiration of the time limit for such filing, an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court found that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a notices of disagreement and a formal appeal.  
Id. at 555.  

Based on the above chronology, the Board finds that the 
veteran did not timely file a substantive appeal on the issue 
of service connection for arthritis of the back or an 
increased rating for service-connected residuals of left 
pneumothorax with restrictive lung disease.  Although the 
veteran was notified by the Board of this matter and afforded 
an opportunity to address it, including at a personal hearing 
if desired, he failed to respond, other than to submit some 
medical records.  The Board accordingly concludes that there 
is no appeal pending before it concerning the issues of 
entitlement to service connection for arthritis of the back 
due to service-connected rib fractures and entitlement to an 
increased rating for service-connected residuals of left 
pneumothorax with restrictive lung disease and these issues 
are dismissed.


II.  Service connection and increased evaluation claims

Factual background

Service medical records show that the veteran was involved in 
an automobile accident on July 20, 1959 and injured his left 
chest.  He sustained a simple fracture of the left 4th 
through 8th ribs.  The veteran was hospitalized for treatment 
of a pneumothorax on the left with about 40 to 50 percent 
collapse of the left lung.  An EKG (electrocardiogram/ECG) 
requested on July 20, 1959, for tachycardia, post auto 
accident injury, was interpreted as an abnormal tracing.  The 
results of an EKG on July 21, 1959, were interpreted as 
showing sinus tachycardia.  There was a clinical impression 
of myocardial contusion secondary to chest trauma.  A summary 
of the accident, injuries and hospital treatment noted that 
an additional finding during hospitalization consisted of an 
abnormal EKG characterized by a localized loss of R-waves in 
the V-4 precordial lead, interpreted to represent mild 
myocardial contusion.

At the service separation examination in July 1963, the 
veteran's heart was clinically evaluated as normal for 
thrust, size, rhythm, and sounds, and his chest was also 
normal.  His pulse rate was 88 when sitting, 118 after 
exercise, and 96 two minutes after exercise.  The injuries 
sustained in the automobile accident were noted as a 
significant history, with no complications and no sequelae.  
In a medical history questionnaire, the veteran denied having 
or having had palpitations or pounding heart.  

The veteran entered the Air Force Reserve and was examined in 
August 1963 for Flying Class III, Flight Mechanic.  His heart 
and chest were found to be normal and his pulse rate was 76 
sitting, 106 after exercise, 88 two minutes after exercise, 
80 recumbent, and 79 after standing for three minutes.  There 
were no defects or diagnoses reported by the examiner.  It 
was noted that the veteran had arthritic-like pain at the rib 
fracture site, particularly preceding inclement weather.  He 
reported childhood diseases and denied all else.  He was 
found qualified for Flying Class III.  

At an annual examination for the reserves in July 1964 the 
veteran reported the injuries suffered in the July 1959 
automobile accident.  It was noted that there were no 
complications.  The veteran mentioned having arthritic-like 
pain at the fracture site, particularly preceding inclement 
weather.  His heart was clinically normal, as was his chest.  
His pulse rate was 84 when sitting, 130 at exercise, 80 when 
recumbent and 100 after standing for three minutes.  The 
veteran was found physically qualified for flying duty, Class 
III.  In a medical history questionnaire he denied having or 
having had palpitations or pounding heart. 

In July 1982 the veteran was seen at a VA Medical Center for 
complaints of dull chest pains and pounding of his heart at 
night.  The examiner thought the chest pain was probably in 
the chest wall but wanted to rule out angina of cardiac 
origin.  An EKG showed tachycardia at 100 and was considered 
essentially within normal limits. 

In September 1982, the veteran was afforded a VA Compensation 
and Pension (C&P) general medical examination.  The examiner 
reviewed the records and noted that in July 1982 the veteran 
had complained of dull left chest pains.  It was reported 
that cardiac screening found no angina, that the dull left 
chest pains were chest wall injury residuals, and that there 
was hypertension.  It was also noted that the past medical 
history was negative for myocardial infarction or stroke.  
The veteran complained of burning and pains in the left chest 
made worse with weather changes.  An EKG showed sinus 
tachycardia with a rate of 120.  After review of a chest X-
ray and the EKG, the examiner concluded that there did not 
appear to have been any real cardiac disease.  The examiner 
did not provide a diagnosis of a heart disability.  After 
study of the chest X-ray the examiner noted healed rib 
fractures on the left and commented that the veteran had 
discomfort in the left chest wall area with recurrent pain 
that was chronic and mild, plus symptoms of dyspnea.

In a rating decision in December 1982, service connection was 
granted for fracture of the 4th through the 8th left ribs and a 
zero percent rating was assigned, effective from July 1982.  
The RO assigned this rating, by analogy, under Diagnostic Code 
6818 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.97.  The zero percent evaluation was confirmed and 
continued by the RO in a rating decision in January 1989 after 
review of hospital records.  

In response to a request by the RO, outpatient treatment and 
hospital records were received in December 1999 from Temple, 
Waco, and Dallas VA medical centers.  The records reflect 
that in April 1990, the rate and rhythm of the veteran's 
heart were regular.  A history of a heart attack was noted 
but no date was recorded.  The veteran was on no medication 
for this.  In July 1990, his heart had normal sinus rhythm 
and no murmurs.  In September 1990, his heart rhythm was 
regular with no murmurs or gallops.  In August 1991, no 
cardiac conditions were noted.  His heart had regular rhythm, 
no thrills and no murmurs.  

In early July 1993 the veteran was hospitalized at the Temple 
VA Medical Center for complaints of chest pain.  The 
discharge summary notes a diagnosis of crescendo angina 
secondary to atherosclerotic cardiovascular disease.  His 
medical history noted a myocardial infarction in 1987.  His 
heart had regular rhythm and there were no murmurs or 
gallops.  A 24-hour Holter monitor revealed sinus rhythm with 
rare premature ventricular contractions and premature atrial 
contractions.  The veteran was seen later in July 1993 for 
complaints of increasing depression and could not identify a 
stressor other than increasing pain particularly in his ribs.  
He was readmitted for reevaluation of antidepressants.  On 
the discharge summary, the diagnoses included ischemic heart 
disease and status post angioplasty.  A thallium stress 
electrocardiogram revealed no arrhythmia and no significant 
ST-T changes. 

In February 1994, the veteran was hospitalized for chest pain 
of undetermined etiology.  A history of myocardial infarction 
in 1987 was noted.  There was pain to palpation of the left 
chest wall about the level of the fifth and sixth ribs on the 
lateral side and anteriorly.  A chest X-ray was reported as 
essentially normal.  All EKGs were essentially normal with no 
acute findings and cardiac enzymes were also normal.  He still 
had left chest pain when he was released from the hospital.

The veteran had a cardiac catheterization in May 1995.  His 
medical history was noted to include coronary artery disease, 
status post myocardial infarction in 1987, with a 
percutaneous transluminal coronary angiography in 1992 and 
only occasional to rare anginal episodes until several days 
prior to admission.  Also noted in the medical history was 
that in 1992 the veteran underwent a preoperative adenosine 
thallium study which showed a large inferolateral defect.  It 
was noted that in 1959 he had suffered blunt chest trauma.  

In a rating decision in September 1995, after review of VA 
outpatient treatment records, the RO evaluated the service 
connected rib fractures, by analogy, under Diagnostic Code 
5297 and confirmed and continued the zero percent evaluation.      

In August 1996 the veteran submitted claims for service 
connection for multiple conditions and for increased 
evaluations for service-connected disabilities.  In November 
1996 the RO notified the veteran as to the type of evidence 
to submit regarding his claims.  

The RO requested outpatient treatment records for the veteran 
from the Houston VA Medical Center for the period from 
January 1994 to the date of the request in November 1996.  
The Houston facility replied in December 1996 and in April 
1997 that no records were located for the period specified.  

When the veteran was hospitalized by VA in January 1997, his 
heart had normal sinus rhythm and no murmurs.  The diagnoses 
included hypertension.   

In a rating decision in August 1997, the RO confirmed and 
continued the zero percent evaluation for fractures of the 
left 4th through 8th ribs.  The RO denied service connection 
for arthritis of the ribs and for sinus tachycardia as not 
well grounded claims.  The veteran disagreed with the 
decision and initiated this appeal and later provided 
clarification as to the issues with which he disagreed, 
specifying the issues as noted above.

The RO requested the veteran's outpatient treatment records 
from the Alexandria VA Medical Center and was notified that 
the records had been transferred to the Shreveport Medical 
Center.  Outpatient treatment and hospital records were 
received in June 1999 for treatment at the VA Shreveport and 
Alexandria medical centers.  These records show that in May 
1997 the veteran complained of left sided chest pain of 
approximately three weeks duration.  An EKG showed normal 
sinus rhythm and a septal infarct of undetermined age.  The 
pertinent diagnosis was coronary artery disease (CAD) with 
hypertension.  An EKG in July 1997 showed normal sinus rhythm 
and an anteroseptal infarct of undetermined age.  The veteran 
was hospitalized for other disabilities on several occasions 
including in July 1997.  On that occasion he was noted to 
have a past medical history of essential hypertension, CAD 
with myocardial infarction in 1982, and status post 
percutaneous transluminal coronary angioplasty.  It was noted 
that an EKG showed normal sinus rhythm with normal axis and 
no ischemic changes.  The medical history as recorded in 
other hospitalization records mentions a myocardial 
infarction in 1986.  An EKG in August 1997 showed sinus 
tachycardia and an anteroseptal infarct of undetermined age.  
In September 1997 an EKG showed normal sinus rhythm and an 
anteroseptal infarct of undetermined age.

In June 1998 the veteran was seen in a VA cardiology clinic 
for pre-operative clearance for neurosurgery.  He was 
afforded a myocardial perfusion at rest study in June 1998.  
The impression was an abnormal study demonstrating a mildly 
dilated left ventricle with a periapical area of moderate 
scarring, moderate scarring of the proximal inferior wall, 
entire inferolateral and entire posterolateral walls and mild 
scarring of the septum, anteroseptal and distal inferior 
walls.  An EKG in June 1998 showed normal sinus rhythm and a 
septal infarct of undetermined age.  The veteran was cleared 
for surgery.

The veteran was hospitalized from November to December 1998 
for neck pain.  The medical examination upon admission 
revealed that the veteran's heart had regular sinus rhythm 
with no murmurs and no gallops.  The pertinent diagnosis was 
hypertensive cardiovascular disease.  

The veteran was afforded a VA C&P respiratory examination in 
December 1999.  The examiner noted that the previous chest X-
rays had shown healed rib fractures on the left.  The veteran 
reported experiencing left chest pain since having the tubes 
placed in his chest in 1959 in service and that he took pills 
for the pain at times.  He got a catching pain in the left 
chest on bending over and treatment consisted of 
straightening up, etc.  The heart displayed a regular rate 
and rhythm without murmurs, rubs or gallops.  

Also in December 1999 the veteran was afforded a C&P bones 
examination.  He reported having left sided chest pain since 
placement of tubes in his chest in 1959 during service.  This 
was associated at times with bending over or twisting the 
wrong way.  The veteran reported taking Extra-Strength 
Tylenol for the pain.  The examiner noted, however, that it 
was unclear how often the veteran took the Extra-Strength 
Tylenol for the chest pain since he usually took it for low 
back and hip pain.  Examination revealed that the right and 
left hemothoraces were essentially symmetrical.  There was no 
tenderness on palpation of the left hemothorax.  The examiner 
noted that X-rays showed healed fractures of the 4th through 
8th left ribs and concluded that the etiology of the left 
sided chest pain was musculoskeletal strain.  

A statement of the case was issued in April 2000.  A 
statement was received from the veteran's spouse in October 
2000 describing her observations of the veteran's 
disabilities.  

The veteran and his spouse presented testimony at a personal 
hearing at the RO in October 2000.  A copy of the transcript 
is in the claims file.  The veteran testified that all his 
recent medical treatment for the service-connected rib 
fracture condition had been at the Shreveport VA facility.  
He went only when necessary and the only treatment was 
medication.  The veteran testified that in the past he sought 
emergency medical treatment for pain in his left chest and at 
times would be hospitalized and told his heart was fine and 
the problem was his ribs.  The pain was described as being 
located in the chest and ribs followed by a breathing 
problem.  The veteran testified that he mostly took over the 
counter aspirin but that Tylenol III had been prescribed for 
the rib pain.  

The transcript reflects that after discussion it was 
determined that the claimed condition of arthritis of the 
ribs would require a definitive finding and if one were 
obtained, the condition would probably be added to the 
fracture of the ribs disability rather that rated as a 
separate disability.  

With regard to sinus tachycardia, the veteran testified that 
sinus tachycardia was diagnosed a few days after the accident 
in service but he did not recall receiving medication or 
treatment for it.  He also did not recall that a heartbeat 
problem was identified while he was in the reserves.  He 
recalled having had a waiver for flying but did not remember 
whether sinus tachycardia was a reason for the waiver.  He 
indicated that he continued to have a problem with sinus 
tachycardia after the reserves but did not receive much 
treatment for years.  He testified that he had trouble in the 
1970s and was seen at the VA hospital in Topeka, Kansas, 
where he was noted to have blood pressure problems and sinus 
tachycardia and hospitalized for approximately 10 days for 
medication and bed rest.  The veteran testified that he could 
never obtain the records from the Topeka VA.  He indicated 
that he had an angioplasty in February 1993, during which 
sinus tachycardia was noted.  The veteran stated that his 
heart medication included regulating medication.  

The veteran testified that no doctor had told him that his 
rib disorder had caused arthritis in his back and that the 
question had not been posed to any doctor.  He was not 
certain that he could get a supporting statement from his 
treating physician.  He also testified that he did not think 
he was taking medication to regulate his heartbeat, 
indicating that the medication was just for angina.  His 
noted that his racing heartbeat did not occur regularly, but 
might come on suddenly and then resolve by itself.  

Based on the hearing officer's decision, in a rating decision 
in November 2000 the RO assigned a 10 percent evaluation for 
residuals of fractures of 4th through 8th left ribs, effective 
from August 1996.  A supplemental statement of the case was 
mailed to the veteran in November 2000.


Legal criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001). Where a veteran served for 
at least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(c) (2001).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

Removal of one rib or resection of two or more ribs without 
regeneration is evaluated as 10 percent disabling.  Removal 
of two ribs is evaluated as 20 percent disabling. Removal of 
three or four ribs is evaluated as 30 percent disabling.  
Removal of five or six ribs is evaluated as 40 percent 
disabling.  Removal of more than six ribs is evaluated as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  VA revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board's 
consideration of the new regulations in the first instance is 
not prejudicial to the veteran inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

In this case, the RO found that the claims for service 
connection for arthritis of the ribs and for sinus 
tachycardia were not well grounded, which is no longer a 
theory that can be applied.  Nevertheless, as will be 
explained, the RO has met its obligations under the new 
legislation.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) to be codified as amended at 38 U.S.C. §§ 5102 
and 5103); 38 C.F.R. § 3.159 (2001).  The RO provided the 
veteran a copy of the applicable rating decision and 
forwarding letter which in combination notified him of the 
basis for the decisions reached and the type of evidence 
needed to support his claims.  The RO also provided the 
veteran a statement of the case and supplemental statement of 
the case which provided a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  Also the Decision Review Officer who conducted 
the personal hearing in October 2000 notified the veteran as 
to the type of evidence needed to support his claim for 
service connection for arthritis of the ribs.  Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  The RO has obtained extensive VA medical evidence 
pertinent to the veteran claims, has had him examined, and 
has afforded him the opportunity for a personal hearing.  
Although the veteran's representative has requested a medical 
examination and medical opinion, the RO had the veteran 
examined in December 1999 and the information or evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  Further, there is no identified available 
evidence that the RO failed to try to obtain.  Thus, the duty 
to assist the veteran has also been satisfied and he will not 
be prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Arthritis of the ribs 

Service connection may be granted if it is shown that the 
veteran has arthritis of the ribs that was incurred or 
aggravated during service or was compensably manifested 
within a year thereafter.  The Court has stated that "[I]n 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence shows that during service the veteran suffered 
trauma to the chest and service connection has been granted 
for the residuals of fractures of the left 4th through 8th 
ribs.  The veteran claims that he now has arthritis, with 
arthritic-like pain, in the ribs that were fractured in 
service.  It should be noted at the outset, however, that 
arthritis affects joints.  See 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  Ribs are not considered 
to be joints.  Id.  Additionally, regardless of whether it is 
or is not medically possible to have arthritis of a rib, 
there is no medical evidence or opinion that the veteran has 
the claimed arthritis and, as a lay person, his own opinion 
is not competent evidence that he does.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In that regard, X-
ray studies of record, including an X-ray series in December 
1999, show that the rib fractures have healed.  There is no 
clinical or X-ray evidence, or other competent evidence, of 
the alleged arthritis of the ribs.  

In view of the above, it is concluded that the preponderance 
of the competent and probative evidence is against the claim 
of service connection for arthritis of the fractured 4th 
through 8th left ribs.  There is no need to remand this case 
for an examination or opinion inasmuch as the evidence 
already of record shows that the veteran does not have 
arthritis of the ribs.  

II.  Sinus tachycardia 

The veteran seeks service connection for sinus tachycardia, 
claiming that sinus tachycardia was diagnosed in service 
following an automobile accident.  In that regard, an EKG 
performed only a day following the in-service automobile 
accident was interpreted as showing sinus tachycardia.  This 
was at a time that the veteran was suffering from appreciable 
chest trauma.  However, sinus tachycardia was not noted on 
the service separation examination or on the Air Force 
Reserve examinations of August 1963 or July 1964.  Although 
the veteran testified that he recalled having been given a 
waiver for flying while in the reserves (apparently based on 
a flight physical), he could not remember if the reason for 
the waiver included sinus tachycardia.  In any event, the 
reports of the reserve physicals do not mention tachycardia, 
and the findings regarding veteran's heart were noted to be 
normal.  

Evidence of record shows that since service EKGs have 
occasionally shown sinus tachycardia.  However, when sinus 
tachycardia was shown on an EKG at the time of the September 
1982 VA C&P examination, the examiner concluded that there 
was no cardiac disease.  Additionally, a 24 hour Holter 
monitor in July 1993 revealed that the veteran stayed in 
sinus rhythm.  Although an EKG in August 1997 was interpreted 
as showing sinus tachycardia, EKGs in July and September 1997 
showed normal sinus rhythm, and most recently, in December 
1999, when he was afforded a VA examination, the veteran's 
heart displayed a regular rate and rhythm.  It should also be 
noted that the veteran's disabilities include non-service 
connected hypertension and coronary artery disease.  

In sum, on a few occasions during the approximately thirty-
five years since separation from service, there have been 
medical findings of sinus tachycardia; however, the 
tachycardia has only been sporadic and there is no recent 
medical documentation of its presence.  Governing law 
provides for the payment of compensation for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty ...."  38 U.S.C.A. § 1110, 1131 (West 
1991).  There is no current medical evidence showing that the 
veteran has sinus tachycardia.  To the contrary, the more 
recent relevant medical evidence clearly does not show 
tachycardia.  Absent competent evidence that the claimed 
disability currently exists, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Residuals of fracture of left 4th through 8th ribs

Service medical records show that the veteran was involved in 
an automobile accident in service on July 20, 1959 and 
sustained a simple fracture of the left ribs, 4th through 8th.  
At the separation examination in July 1963, it was noted that 
there were no complications from the rib fractures and the 
chest was found to be normal.  The veteran mentioned having 
arthritic-like pain at the fracture site, particularly 
preceding inclement weather.  

The rating schedule does not contain a specific diagnostic 
code for rating residuals of rib fractures.  The RO has rated 
the veteran's fracture residuals under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5297, as analogous to rib resection, 
removal of a rib or ribs.  This is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. § 4.20.  Under Diagnostic Code 5297, for removal of 
one rib or resection of two or more ribs without 
regeneration, a 10 percent evaluation is provided.  A 20 
percent evaluation is warranted for removal of two ribs.  

The veteran does not exhibit any physical abnormality 
associated with the residuals of his rib fractures, and X-ray 
studies show that the fractures have healed.  The veteran has 
reported having chest pain on the left side since service and 
the evidence of record shows complaints of left-sided rib 
pain.  Although he complains of some chest pain as well as 
some tenderness upon palpation, there is no objective 
evidence of any disabling abnormalities.  In that regard, the 
clinical findings on the VA examination in December 1999 were 
of essentially symmetrical right and left hemothoraces and no 
tenderness on palpation of the left hemothorax.  The examiner 
attributed the veteran's chest pain to musculoskeletal strain 
rather than the rib fractures, and X-rays revealed healed 
fractures of the 4th through 8th left ribs.  

This appeal commenced when the evaluation was zero percent.  
To the extent that the veteran claimed that he was worse, the 
RO agreed.  The RO determined that his disability manifested 
by subjective complaints of rib pain produces impairment 
analogous to removal of one rib or resection of two or more 
ribs and granted a 10 percent evaluation effective from 
August 1996.  The veteran's ribs, however, have healed as 
evidenced by X-rays studies, and the healed fractures do not 
appear to impair the function of the veteran's rib cage.  The 
veteran's reported pain is not shown to result in any 
functional limitation or disability beyond that contemplated 
by the current evaluation, which contemplates the presence of 
pain.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The competent evidence does not 
suggest that the veteran's fractured rib residuals produce 
impairment analogous to removal of two ribs.  Accordingly, 
the Board finds that entitlement to a rating greater than 10 
percent is not warranted. 





ORDER

The claims for service connection for arthritis of the back 
due to service-connected rib fractures and entitlement to an 
increased rating for residuals of left pneumothorax with 
restrictive lung disease are dismissed.  

Service connection for arthritis of fractured left ribs, 4th 
through 8th, is denied. 

Service connection for sinus tachycardia is denied.

An increased rating for residuals of fractures of the left 
4th, 5th, 6th, 7th and 8th ribs is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

